Citation Nr: 1743047	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-13 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from January 1988 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing held in May 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue(s) of entitlement to service connection for hypertension, erectile dysfunction, a low back disability, a neck disability, a right knee disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

During his May 2017 Board hearing, the Veteran withdrew his claim for service connection for memory loss.


CONCLUSION OF LAW

The criteria for a withdrawal of the claim for service connection for memory loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant on the record at a hearing.  Id.

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated at his May 2017 Board hearing that he wished to withdraw his appeal regarding service connection for memory loss.  See Hearing Transcript at 2.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for this issue, and it is dismissed.


ORDER

The appeal for service connection for memory loss is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, the Board must remand the issues of service connection for hypertension, erectile dysfunction, a cervical spine disability, a lumbar spine disability, and right and left knee disabilities for further evidentiary development.

When VA receives a complete application for benefits, it may be required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C.A. 5103A(a)(1) (West 2014).  When relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 C.F.R. § 3.159(c)(2) (2016).

Here, the Board has reason to believe that outstanding service treatment records have not been associated with the Veteran's claims file.  Specifically, a review of the service personnel records currently appearing in the record uncovers a Medical Examination for Separation Statement of Option form completed by the Veteran in January 1992.  Although he was informed he was not required to do so, the Veteran elected to undergo a separation medical examination in that form.  The Board also notes that the clinician who performed the March 2013 VA examination in connection with the Veteran's claim for service connection for a left knee disability also reported that, at the time the Veteran was discharged from service in 1992, there were no complaints of left knee pain.  Unfortunately, the record does not appear to contain this 1992 discharge evaluation.  Upon remand, the AOJ should attempt to secure this examination report and any other potentially relevant service personnel or treatment records.

The Board also notes that the Veteran is currently in receipt of disability benefits administered by the Social Security Administration (SSA).  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  As these records could reasonably substantiate the Veteran's claims, the AOJ should also attempt to secure any relevant records in the custody of SSA relating to the Veteran's disability claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Make reasonable efforts to obtain any outstanding service treatment records or personnel records not currently associated with the Veteran's claims file, to include any discharge examination reports, and associate any records received with the Veteran's claims file.  If no records are found or if records are unobtainable, a negative response to the request for records must be noted in the claims file.

3.  Contact SSA and request all records related to the Veteran's award of disability benefits.  These records should include any medical records relied upon by SSA in making its disability determination.  Any records obtained should be associated with the Veteran's claims file.  Any negative reply must be included in the claims folder.

4.  After completing the items above, engage in any other development deemed necessary, to include consideration of obtaining addendum medical opinions or scheduling the Veteran for an additional medical examination.

5.  Thereafter, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  After the Veteran and his representative have been given an appropriate amount of time to submit additional argument, the claims should be returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


